           Case 2:20-cv-00416-RSM Document 22 Filed 01/28/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                                               The Honorable Ricardo S. Martinez
 8

 9
                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE WESTERN DISTRICT OF WASHINGTON
11                                    AT SEATTLE

12   WESTERN TOWBOAT COMPANY,                         No. 2:20-CV-00416-RSM

13                  Plaintiff,                        ORDER RE STIPULATED JOINT
                                                      MOTION FOR
14          vs.                                       EXTENSION OF TIME FOR
                                                      DISCOVERY AND DISPOSITIVE
15   VIGOR MARINE, LLC,                               MOTIONS

16                  Defendant.

17
            Upon the stipulation of plaintiff Western Towboat Company and defendant Vigor
18
     Marine, LLC, and the court having found good cause shown, the deadlines for disclosure of
19
     expert testimony under FRCP 26(a)(2), filing motions related to discovery, completion of
20
     discovery, and for filing dispositive motions are extended as follows:
21
            Deadline for filing motions related to discovery             March 1, 2021
22                 Any such motion shall be noted for
23                 consideration pursuant to LCR7(d)(3)

24          Disclosure of expert testimony under FRCP 26(a)(2)           March 5, 2021

25          Discovery completed by                                       April 1, 2021
26
                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
     ORDER GRANTING STIPULATED JOINT MOTION FOR                                        Pacwest Center
                                                                                1211 SW 5th Ave., Suite 1900
     EXTENSION OF TIME - 1                                                           Portland, OR 97204
                                                                          Telephone 503.222.9981 Fax 503.796.2900

                                                                        PDX\120355\220045\AMU\29990364.1
           Case 2:20-cv-00416-RSM Document 22 Filed 01/28/21 Page 2 of 2




 1          All dispositive motions must be filed by and noted          April 29, 2021
            on the motion calendar no later than the fourth Friday
 2          thereafter (see LCR 7(d).
 3
     All other dates in the Order Setting Trial and Related Dates (Dkt. 14) remain the same.
 4
            IT IS SO ORDERED this 28th day of January, 2021
 5

 6

 7

 8
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13
     Presented by:
14
     SCHWABE, WILLIAMSON & WYATT, P.C.
15
     s/ David R. Boyajian
16
     David R. Boyajian, WSBA #50195
17   Email: dboyajian@schwabe.com
     Noah Jarrett, WSBA #31117
18   Email: njarrett@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
19   1211 SW 5th Ave., Suite 1900
     Portland, OR 97204
20
     Telephone: 503.222.9981
21   Facsimile: 503.796.2900

22   Counsel for Defendant Vigor Marine, LLC

23

24

25

26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     ORDER GRANTING STIPULATED JOINT MOTION FOR                                      Pacwest Center
                                                                              1211 SW 5th Ave., Suite 1900
     EXTENSION OF TIME - 2                                                         Portland, OR 97204
                                                                        Telephone 503.222.9981 Fax 503.796.2900

                                                                       PDX\120355\220045\AMU\29990364.1
